--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY
SALE, SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
 
REGULATION SUBSCRIPTION AGREEMENT NON-U.S. PERSONS ONLY
 
THIS AGREEMENT is made effective as of the 25 day of September, 2012.
 
BETWEEN: AND:
 
THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS AGREEMENT
 
(hereinafter called the “Subscriber”)
 
GREAT AMERICAN ENERGY CORP a Nevada corporation, having a corporate office at
999 18th Street Suite 3000 Denver, Colorado 80202
 
OF THE FIRST PART
 
(hereinafter called the “Corporation”)

 
 

--------------------------------------------------------------------------------

 

THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1. DEFINITIONS
 
The following terms will have the following meanings for all purposes of this
Agreement.
 
 · (a)  
“Agreement” means this Agreement, and all schedules and amendments to this
Agreement.

 
· (b)
“Common Stock” means the shares of Common Stock of the Corporation, $0.90 par
value per share.

 
· (c)
“Corporation” means Great American Energy Corp, a Nevada corporation.

 
· (d) 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 
· (e) 
“Offering” means the offering of the Units by the Corporation as set forth
herein.

 
OF THE SECOND PART
 
·  (f) 
“Purchase Price” means the purchase price payable by the Subscriber to the
Corporation in consideration for the purchase and sale of the Units in
accordance with Section 2 of this Agreement.

 
·  (g) 
“SEC” means the United States Securities and Exchange Commission.

 
·  (h) 
“Securities Act” means the United States Securities Act of 1933, as amended.

 
·  (i) 
“Shares” means those shares of Common Stock to be purchased by the Subscriber.

 
·  (j) 
“Subscriber” means the Subscriber executing the signature page to this
Agreement.

 
·  (k) 
“Subscription” means the purchase and sale of the Units in accordance with
Section 2.1 of this Agreement.


 
 

--------------------------------------------------------------------------------

 

 
·  (l) 
“Unit” means a unit consisting of one (1) Share and one (1) Warrant.

 
·  (m) 
 “Warrant” means one share purchase warrant entitling the holder thereof to
purchase one (1) share of Common Stock of the Corporation at a price of $1.30
per share during the period of the date that is three (3) years from the date of
issuance.

 
·  (n) 
“Warrant Exercise Price” means $1.30 US per share.

 
·  (o) 
“Warrant Shares” means the Common Stock issuable upon exercise of the Warrants.

 
All dollar amounts referred to in this agreement are in United States funds,
unless expressly stated otherwise.
 
2. PURCHASE AND SALE OF UNITS
 
Subject to the terms and conditions of this Agreement, the Subscriber hereby
subscribes for and agrees to purchase from the Corporation such number of Units
as is set forth upon the signature page hereof at a price equal to $0.90 US per
Unit. Upon execution, the subscription by the Subscriber will be irrevocable.
 
The Purchase Price is payable by the Subscriber upon execution of this Agreement
and the Purchase Price shall be paid by wire transfer into the Corporation’s
bank account, the details of which are set out below:
 
Bank of America 333 S. Hope Ste 100 Los Angeles CA 90071 Checking Account
21295-66677 Routing 121000358 Swift Code: BOFAUS3N
 
Upon execution by the Corporation, the Corporation agrees to sell such Units to
the Subscriber for the Purchase Price subject to the Corporation’s right to sell
to the Subscriber such lesser number of Units as it may, in its sole discretion,
deem necessary or desirable.
 
Any acceptance by the Corporation of the Subscription is conditional upon
compliance with all securities laws and other applicable laws of the
jurisdiction in which the Subscriber is resident, and
 

 
 

--------------------------------------------------------------------------------

 

the Subscriber hereby confirms it has complied with all such laws. Each
Subscriber will deliver to the Corporation all other documentation, agreements,
representations and requisite government forms required by the lawyers for the
Corporation as required to comply with all securities laws and other applicable
laws of the jurisdiction of the Subscriber.
 
Pending acceptance of this Subscription by the Corporation, all funds paid by
the Subscriber shall be deposited by the Corporation and immediately available
to the Corporation for its corporate purposes. In the event the Subscription is
not accepted, the Subscription funds will constitute a non - interest bearing
demand loan of the Subscriber to the Corporation.
 
The Subscriber hereby authorizes and directs the Corporation to deliver the
securities to be issued to such Subscriber pursuant to this Agreement to the
Subscriber’s address indicated on the signature page of this Agreement.
 
The Subscriber acknowledges and agrees that the Subscription for the Units and
the Corporation’s acceptance of the Subscription is not subject to any minimum
subscription for the Offering.
 
3. REGULATION S AGREEMENTS OF THE SUBSCRIBER
 
The Subscriber represents and warrants to the Corporation that the Subscriber is
not a “U.S. Person” as defined by Regulation S of the Securities Act and is not
acquiring the Units for the account or benefit of a U.S. Person.
 
A ‘U.S. Person’ is defined by Regulation S of the Securities Act to be any
person who is:
   
·  (a)
any natural person resident in the United States;
 

·  (b)
any partnership or corporation organized or incorporated under the laws of the
United States;

 
·  (c) 
any estate of which any executor or administrator is a U.S. person;


 
 

--------------------------------------------------------------------------------

 

. (d)  
any trust of which any trustee is a U.S. person;

 
. (e)  
any agency or branch of a foreign entity located in the United States;

 
. (f)  
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 
. (g)  
any partnership or corporation if:

 
.(i) organized or incorporated under the laws of any foreign jurisdiction; and
 
.(ii) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited Subscribers (as defined in Section
230.501(a) of the Securities Act) who are not natural persons, estates or
trusts.
 
The Subscriber acknowledges that the Subscriber was not in the United States at
the time the offer to purchase the Units was received.
 
The Subscriber acknowledges that the Shares, the Warrants and the Warrant Shares
are “restricted securities” within the meaning of the Securities Act and will be
issued to the Subscriber in accordance with Regulation S of the Securities Act.
 
The Subscriber agrees not to engage in hedging transactions with regard to the
Shares, the Warrants and the Warrant Shares unless in compliance with the
Securities Act.
 
The Subscriber and the Corporation agree that the Corporation will refuse to
register any transfer of the Shares, the Warrants and the Warrant Shares not
made in accordance with the provisions of Regulation S of the Securities Act,
pursuant to registration under the Securities Act, pursuant to an available
exemption from registration, or pursuant to this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
The Subscriber agrees to resell the Shares, the Warrants and the Warrant Shares
only in accordance with the provisions of Regulation S of the Securities Act,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration pursuant to the Securities Act.
 
The Subscriber acknowledges and agrees that all certificates representing the
Shares and the Warrant Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act, together with any other
legends reasonably required by counsel for the Corporation:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”
 
The Subscriber acknowledges and agrees that all certificates representing the
Warrants will be endorsed with the following legend in accordance with
Regulation S of the Securities Act:
 
 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY
OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON UNLESS THE
WARRANT AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND
 
 
“U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.
 
4. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
 
The Subscriber represents and warrants to the Corporation as follows, and
acknowledges that the Corporation is relying upon such covenants,
representations and warranties in connection with the sale of the Units to such
Subscriber:
 
The Subscriber is an investor in securities of companies in the development
stage and acknowledges that he/she/it is able to fend for
himself/herself/itself, can bear the economic risk of his/her/its investment,
and has such knowledge and experience in financial or business matters such that
he/she/it is capable of evaluating the merits and risks of the investment in the
Units. The Subscriber can bear the economic risk of this investment, and, if the
Subscriber is not an individual, was not organized for the purpose of acquiring
the Units.

 
 

--------------------------------------------------------------------------------

 

The Subscriber has had full opportunity to review the Corporation’s filings with
the SEC pursuant to the Securities Act and the Exchange Act, including the
Corporation’s Annual Reports on Form 10- K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and additional information regarding the business
and financial condition of the Corporation. The Subscriber believes he/she/it
has received all the information he/she/it considers necessary or appropriate
for deciding whether to purchase the Units. The Subscriber further represents
that he/she/it has had an opportunity to ask questions and receive answers from
the Corporation regarding the terms and conditions of the Offering and the
business, properties, prospects and financial condition of the Corporation. The
Subscriber has had full opportunity to discuss this information with the
Subscriber’s legal and financial advisers prior to execution of this Agreement.
 
The Subscriber acknowledges that the offering of the Units by the Corporation
has not been reviewed by the SEC and that the Units are being issued by the
Corporation pursuant to an exemption from registration under the Securities Act.
 
The Subscriber understands that the Units he/she/it is purchasing are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Corporation in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Subscriber represents
that he/she/it is familiar with Rule 144 under the Securities Act, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act.
 
The Units will be acquired by the Subscriber for investment for the Subscriber’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Subscriber has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Subscriber does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Units.

 
 

--------------------------------------------------------------------------------

 

An investment in the Corporation is highly speculative and only Subscribers who
can afford the loss of their entire investment should consider investing in the
Corporation and the Units. The Subscriber is financially able to bear the
economic risks of an investment in the Corporation.
 
The Subscriber recognizes that the purchase of the Units involves a high degree
of risk in that the Corporation is in the early stages of development of its
business and may require substantial funds in
 
addition to the proceeds of this private placement. The Subscriber is not aware
of any advertisement of the Units. This Agreement has been duly authorized,
validly executed and delivered by the Subscriber.
 
The Subscriber has satisfied himself/herself/itself as to the full observance of
the laws of his/her/ its jurisdiction in connection with any invitation to
subscribe for the Units or any use of this Agreement, including: (a) the legal
requirements within his/her/its jurisdiction for the purchase of the Units; (b)
any foreign exchange restrictions applicable to such purchase; (c) any
governmental or other consents that may need to be obtained; (d) the income tax
and other tax consequences, if any, that may be relevant to an Investment in the
Units; and (e) any restrictions on transfer applicable to any disposition of the
Units imposed by the jurisdiction in which the Subscriber is resident.
 
The Subscriber is purchasing the Units as principal for his/her/its own account
and not for the benefit of any other person.
 
5. MISCELLANEOUS
 
Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
addressed to the Corporation, at its corporate office at 999 18th Street Suite
3000 Denver, Colorado 80202, Attention: Felipe Pimienta - President, and to the
Subscriber at his/her/its address indicated on the last page of this
Agreement. Notices shall be deemed to have been given on the date of
mailing, except notices of change of address, which shall be deemed to have been
given when received.

 
 

--------------------------------------------------------------------------------

 

 
The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
 
This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed therein.
The parties hereby submit to personal jurisdiction in the Courts of the State of
Nevada for the enforcement of this Agreement and waive any and all rights under
the laws of any state to object to jurisdiction within the State of Nevada for
the purposes of litigation to enforce this Agreement.
 
The Subscriber agrees that the representations, warranties and covenants of the
Subscriber herein will be true and correct both as of the execution of this
Agreement and as of the date of this Agreement will survive the completion of
the issuance of the Units. The representations, warranties and covenants of the
Subscriber herein are made with the intent that they be relied upon by the
Corporation in determining the eligibility of a purchaser of Units and the
Subscriber agrees to indemnify the Corporation and its respective trustees,
affiliates, shareholders, directors, officers, partners, employees, advisors and
agents against all losses, claims, costs, expenses and damages or liabilities
which any of them may suffer or incur which are caused or arise from a breach
thereof. The Subscriber undertakes to immediately notify the Corporation at 999
18th Street Suite 3000 Denver, Colorado 80202 of any change in any statement or
other information relating to the Subscriber set forth herein.
 
Time shall be of the essence hereof. This Agreement represents the entire
agreement of the parties hereto relating to the subject matter hereof and there
are no representations, covenants or other agreements relating to the subject
matter hereof except as stated or referred to herein.

 
 

--------------------------------------------------------------------------------

 

The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of the Subscriber and the Corporation and their respective heirs,
executors, administrators, successors and assigns; provided that, except for the
assignment by a Subscriber who is acting as nominee or agent to the beneficial
owner and as otherwise herein provided, this Agreement shall not be assignable
by any party without prior written consent of the other parties.
 
The Subscriber, on his/her/its own behalf and, if applicable, on behalf of
others for whom he/she/it is contracting hereunder, agrees that this
Subscription is made for valuable consideration and may not be withdrawn,
cancelled, terminated or revoked by the Subscriber, on his/her/its own behalf
and, if applicable, on behalf of others for whom he/she/it is contracting
hereunder.
 
Neither this Agreement nor any provision hereof shall be modified, changed,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.
 
The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of any other
provision hereof.
 
The headings used in this Agreement have been inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.
 
The covenants, representations and warranties contained herein shall survive the
closing of the transactions contemplated hereby.
 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart.
 
[The remainder of this page is intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement os executed as of the day and year first
written above.
 
NUMBER OF UNITS SUBSCRIBED FOR: 277,778
 
CORPORATE SUBSCRIBER:
 
Signature of Authorized
Signatory:                                                                                                                                  
 
Name of Subscriber: Pacific Oil & Gas Investments Ltd.
 
Name and Title of Authorized Signatory:
 
Address of Subscriber: Level 3 267 St. Georges Terrace Perth, WA 6000 Australia

 
Telephone Number of Subscriber: +61 (0) 8 9261 7781
 
 
ACCEPTED BY:
 
GREAT AMERICAN ENERGY CORP
a Nevada corporation
 
 
Signature of Authorized Signatory:
 



 
Name of Authorized Signatory: FELIPE PIMIENTA
 
Position of Authorized Signatory: CEO
 
Date of Acceptance: September 25. 2012

